Exhibit 3.1 RESTATED ARTICLES OF AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION OF TOWER FINANCIAL CORPORATION The undersigned Officer of TOWER FINANCIAL CORPORATION (the “Corporation”), existing pursuant to the provisions of the Indiana Business Corporation Law, as amended (the “Act”), desiring to give notice of corporate action effectuating amendment of certain provisionsof its Restated Articles of Incorporation, (the “Restated Amendment”), certify the following facts: ARTICLE I – AMENDMENTS This Restated Amendment is intended to supersede and replace in entirety the Articles of Amendment to the Restated Articles of Incorporation of Tower Financial Corporation filed on September 14, 2009. The Restated Articles of Incorporation of the Corporation, as filed in the Office of the Secretary of State of Indiana on November 12, 1998 (the “Articles”), are hereby amended by adding the following Section 5.6: Section 5.6.Series A Preferred Stock:Designation, Preferences, Limitations and Relative Rights. (a)Designation of Series and Amount.The Corporation hereby designates 20,000 shares of
